Citation Nr: 0616633	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  06-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
thrombosis of brain vessels.

2.  Entitlement to a rating higher than 20 percent for soft 
tissue rheumatism.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1998 to 
September 2002.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wilmington, Delaware.  In that 
decision, the RO granted service connection for residuals of 
thrombosis of brain vessels and assigned a 100 percent rating 
effective July 29, 2003 and a noncompensable evaluation 
effective February 1, 2004.  The RO also denied the claim for 
a rating higher than 20 percent for soft tissue rheumatism.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In an attachment to her January 2006 Substantive Appeal (VA 
Form 9), entitled, "Appeal Hearing Options," the veteran 
requested a videoconference hearing before a Veterans Law 
Judge (VLJ) of the Board.  

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the veteran's claim 
without affording her the opportunity to participate in the 
requested videoconference hearing, a remand is required for 
the scheduling of such a hearing.  See 38 U.S.C.A. §§ 
7107(b),(e) (West 2002); 38 C.F.R. §§ 20.700 (a),(e) (2005).  
Video hearings are scheduled by the RO.

Accordingly, this case is REMANDED for the following 
development and consideration:

Schedule the veteran for a 
videoconference hearing before a VLJ of 
the Board, in accordance with her 
request. Appropriate notification of the 
hearing should be given to the veteran 
and her representative, and such 
notification should be documented and 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. The purpose of this remand is to afford 
the veteran due process of law.  She has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


